UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2107


WILLIAM WAGNER,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00130-GCM)


Submitted:   June 19, 2015                  Decided:   June 30, 2015


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard T. Jernigan, Jr., Margaret Hayes Jernigan, JERNIGAN LAW
FIRM, Raleigh, North Carolina, for Appellant. Jill Westmoreland
Rose, Acting United States Attorney, James M. Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William     Wagner       appeals    the    district    court’s     orders

dismissing, after a bench trial, his negligence action brought

pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b),

2671–2680 (West 2006 & Supp. 2014), and denying his motion for a

new trial.      We have considered the parties’ arguments and have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Wagner

v. United States, No. 3:12-cv-00130-GCM (W.D.N.C. Apr. 2, 2014;

Aug. 21, 2014).         We dispense with oral argument because the

facts   and   legal    contentions      are   adequately   presented    in   the

materials     before   this    court    and   argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                         2